1

2

3

4

5

6

7

8                       UNITED STATES DISTRICT COURT

9                      EASTERN DISTRICT OF CALIFORNIA

10                               ----oo0oo----

11

12   UNITED STATES OF AMERICA,            No. 2:18-cv-399 WBS AC
13                Plaintiff,

14       v.                               ORDER
15   CHRISTIAN ORIBELLO EGUILOS,

16                Defendant.

17

18                               ----oo0oo----

19             Pursuant to the parties’ request (Docket No. 25),

20   defendant’s motion to dismiss is scheduled for hearing on April

21   8, 2019 at 1:30 p.m. in Courtroom 5.    The parties shall file and

22   serve their briefing in connection with that motion in accordance

23   with the requirements set forth in Local Rule 230.

24             IT IS SO ORDERED.

25   Dated:   January 30, 2019

26
27

28
                                      1
